Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-10, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20080087974 A1, hereinafter “Kwon”).

Regarding claim 1, Kwon teaches a lens module arranged on a light-sensing surface of a sensor module (as illustrated by Figs. 5&7, [0031]: image sensor chip 40), wherein the lens module comprises at least one lens stacked along an optical axis (as illustrated by Figs. 5&7: a lens structure 60 with lenses 62 and 63), wherein the lens comprises a lens fixing element (as illustrated by Figs. 5&7: Upper connection portions 65/lower connection portion 20) and a plurality of lens elements (Figs. 5&7: lenses 62 and 63), wherein: 
the lens fixing element is provided with a plurality of through holes (as illustrated by Figs. 5&7: Upper connection portions 65/lower connection portion 20 through forming holes); 
as illustrated by Figs. 5&7: lenses 62/63 formed inside the connection portions 20/65 forming through holes); 
and an edge of the lens element is secured through the lens fixing element (as illustrated by Figs. 5&7: lenses 62/63 secured to the lower connection portion 20), 
and wherein the light-sensing surface comprises a plurality of photosensitive regions (as illustrated by Figs. 5&7, [0031]: image sensor chip 40 includes image sensor arrays (not shown) disposed under micro-lens structure 45), and each of the plurality of through holes has a shape same as a shape of a corresponding one of the plurality of photosensitive regions of the light-sensing surface (as illustrated by Figs. 5&7: the image sensor chip 40 formed inside the connection portions 20/65).

Regarding claim 4, Kwon teaches the lens module of claim 1, in addition Kwon discloses wherein each of the through hole and the corresponding one of the photosensitive regions is a square (as illustrated by Figs. 5&7: lenses 62/63 formed inside the connection portions 20/65 forming a square through holes).

Regarding claim 5, Kwon teaches the lens module of claim 1, in addition Kwon discloses wherein the edge of the lens element is bonded to the lens fixing element by an adhesive layer (as illustrated by Fig. 14, [0045]: Referring to FIG. 14, a lens structure 60 is fixed into lower connection portions 20 of the substrate 10 using the adhesive layer 70.).

Regarding claim 7, Kwon teaches the lens module of claim 1, in addition Kwon discloses wherein each of the plurality of through holes has a size greater than a size of a corresponding one of the photosensitive regions (as illustrated by Figs. 5&7: lenses 62/63 formed inside the connection portions 20/65 forming through holes having a size greater than a size of the image sensor chip 40 ).

Regarding claim 8, Kwon teaches the lens module of claim 1, in addition Kwon discloses wherein the lens element is a wafer-level optical lens (as illustrated by Figs. 5&7, [0034]: the lens structure 60 may include convex lenses 62 and 63, which are formed on a transparent wafer (e.g., a glass substrate) 61 to focus external light on the micro-lens structure 45 ).

Regarding claim 9, Kwon teaches the lens module of claim 1, in addition Kwon discloses wherein the lens fixing element is made of glass, photoresist or plastic (as illustrated by Figs. 5&7, [0024]-[0025]: substrate 10 forming lower connection portions 20 to define a chip region CR. The substrate 10 is formed of at least one selected from the group consisting of silicon, glass, a plastic, and a metal ).

Regarding claims 10, 13-14 and 16-18,  claims 10, 13-14 and 16-18 have been analyzed and rejected with regard to respective claims 1, 4-5 and 7-9 and in accordance with Kwon's further teaching on: a camera comprising a sensor module and a lens module arranged on a light-sensing surface of the sensor module (as illustrated by Figs. 1-5, [0023]: a camera module including the image sensor chip 40 and the lenses 62 and 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20080087974 A1, hereinafter “Kwon”), in view of Tazawa et al. (US 20180196170 A1, hereinafter “Tazawa”).

Regarding claim 2, Kwon teaches the lens module of claim 1, except wherein the through hole has a trapezoidal cross-section along the optical axis; or the through hole has a cross-section along the optical axis that gradually tapers from a center to each side.

Tazawa discloses wherein the through hole has a trapezoidal cross-section along the optical axis; or the through hole has a cross-section along the optical axis that gradually tapers from a center to each side (Figs. 16-20, [0251]&[0286]: cross-section shape of the through-hole 83 of each of the lens-attached substrates 41 constituting the stacked lens structure 11 is a so-called fan shape where the opening width is increased toward the lower side. A planar shape of the through-hole 83 is a circle as illustrated in FIG. 19A, but the planar shape of the through-hole 83 may be, for example, a polygon such as a quadrangle as illustrated in FIG. 19B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the through hole has a cross-section along the optical axis that gradually tapers from a center to each side as taught by Tazawa into Kwon camera module. The suggestion/ motivation for doing so would be to obtain a function or an effect that the occurrence of stray light or noise light is suppressed (Tazawa: [0260]).

Regarding claim 3, Kwon teaches the lens module of claim 1, except wherein the through hole has a polygonal shape and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120°.
However, Tazawa discloses wherein the through hole has a polygonal shape (Figs. 16-20, [0251]-[0255]: A planar shape of the through-hole 83 is a circle as illustrated in FIG. 19A, but the planar shape of the through-hole 83 may be, for example, a polygon such as a quadrangle as illustrated in FIG. 19B. cross-section shape of the sidewall of the through-hole 83 may be a straight line as illustrated in FIG. 20A or may be a curved line as illustrated in FIG. 20B) and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120° (Figs. 16-20, [0251]-[0255]: the cross-section shape of the sidewall of the through-hole 83 can be a straight line as illustrated in FIG. 20A or can be a curved line as illustrated in FIG. 20B (from 50° to 120°)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the through hole has a polygonal shape and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120° as taught by Tazawa into Kwon camera module; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to obtain a function or an effect that the occurrence of stray light or noise light is suppressed (Tazawa: [0260]).

Regarding claims 11-12,  claims 11-12 have been analyzed with regard to respective claims 2-3 and are rejected for the same reasons of obviousness as used above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20080087974 A1, hereinafter “Kwon”), in view of Kubala et al. (US 20120242814 A1, hereinafter “Kubala”).

Regarding claim 6, Kwon teaches the lens module of claim 1, except wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer.
However, Kubala discloses wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer (as illustrated by Fig. 3, [0031]: assembly of wafer-level camera modules is also performed at the wafer-level. In one approach, the image sensor array wafer and the lens wafer may be aligned such that each image sensor array and each corresponding set of one or more lenses are aligned relative to one another, and then wafer bonded together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer as taught by Kubala into Kwon camera module. The suggestion/ motivation for doing so would be to provide a proficient and enhanced dicing process of the wafer  (Kubala: [0031]).

Regarding claim 15, claim 15 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697